I do not at all agree to the proposition that the party who is entitled to the opening and reply in argument is required by rule 59 of the Circuit Court to advance in opening every reason that his mind may suggest to convince the Court or jury of the fact he desires to establish, at the risk of being denied the right to urge them in reply.
An experience of over 40 years at the bar convinces me that the universal interpretation of this rule confines it to propositions of law, and that it is not applicable to arguments of facts from the evidence; and if it should be considered that such an interpretation is not warranted by the terms of the rule, I should unhesitatingly declare that to the extent indicated in the opinion of Mr. Justice Fraser the rule is void as obstructive to the administration of justice.
The penalty imposed by the rule for not disclosing "his entire case" in opening is conclusive that matters of law and not of fact were referred to: "And on his closing shall be confined strictly to the points and authorities cited by the opposite party"
In the case at bar there was no contest over the law; the issues were of fact alone; the evidence before the Court was susceptible of the guilt or innocence of the accused; it was both direct and circumstantial, and a person of reasonable intelligence is obliged to have been aware of the contention of the State.
It was clearly within the discretion of the Court to allow the Solicitor to waive the opening argument, which could have contained no disputed question of law, and reserve his fire upon issues of fact to the reply. *Page 476 
The ground of objection to the remarks of the Solicitor is too trivial to demand a reversal.
MR. JUSTICE MARION concurs.